HARRY'S TRUCKING SB-2/A As Filed with the Securities and Exchange Commission July 13, 2007 Registration No.: 333-140637 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HARRYS TRUCKING, INC. Delaware SIC 4213 13-4343369 (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) 15981 Yarnell Street #225 Sylmar, CA 91342 (818) 939-1049 (Address and telephone of registrants executive office) Mr. Haris Tajyar, President Harrys Trucking, Inc. 15981 Yarnell Street #225 Sylmar, CA 91342 Telephone: (818) 939-1049 (Name, address and telephone of agent for service of process) Copies of all communication to: Frank J. Hariton, Esq. 1065 Dobbs Ferry Road
